$0.00. The filer certifies that this filing complies with the

provisions of the Public Accass Policy of the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing

confidential information and documents differenily than non-confidential information and documents.

Case# 2020-03437-2 Received ai Cumberland County Prothonotary on 04/14/2021 3:19 PM, Fee

Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 1 of 23

Katie J, Maxwell I.D, No. 206018 Counsel for Plaintiff
Anna L, Knych I.D. No. 316659

WALTERS & GALLOWAY, PLLC

54 E. Main St.

Mechanicsburg, PA 17055

Telephone: 717-697-4700

IN THE COURT OF COMMON PLEAS, CUMBERLAND COUNTY PENNSYLVANIA

JANICE HOLLISTER
Plaintiff
Vv. ! Docket No. 2020-03437-CV

BRENNAN PROPERTY GROUP, LLC
Defendant

NOTICE TO DEFEND

You have been sued in Court. If you wish to defend against the claims set forth in the
following pages, you must take prompt action, A judgment may be entered against you for any

other claim or relief requested in these papers by the Plaintiff.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE, IF YOU DO
NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.

THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.

IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO
PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL

SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

CUMBERLAND COUNTY BAR ASSOCIATION’S
FIND A LAWYER
32 SOUTH BEDFORD ST.
CARLISLE, PA 17013
PHONE (717) 249-3166 EXT. 105
www.cumberlandbar.com/Programs-Services/Find-a-Lawyer

EXHIBIT

A

tabbles
$0.00. The filer certifies that this filing complies with the

provisions of the Public Access Policy of the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing

confidential information and documents differently than non-confidential information and documents.

Case# 2020-03437-2 Received at Cumberland County Prothonotary on 04/14/2027 3:19 PM, Fee

Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 2 of 23

Katie J. Maxwell 1.D. No. 206018 Counsel for Plaintiff
Anna L. Knych ID. No. 316659

WALTERS & GALLOWAY, PLLC

54 E. Main St.

Mechanicsburg, PA 17055

Telephone: 717-697-4700

IN THE COURT OF COMMON PLEAS, CUMBERLAND COUNTY PENNSYLVANIA

JANICE HOLLISTER
Plaintiff

Vv. i Docket No. 2020-03437-CV
BRENNAN PROPERTY GROUP, LLC
Defendant

COMPLAINT
AND NOW, comes Plaintiff, Janice Hollister, by and through her attorneys, WALTERS
AND GALLOWAY, PLLC, and files this Complaint and in support thereof avers as follows:

1. Plaintiff is Janice Hollister, an adult individual residing at 3605 Edencroft Rd.,
Huntington Valley, PA 19006.

2. Defendant is Brennan Property Group, organized under the laws of the State of
Pennsylvania, with a principal place of busines at 1204 Apple Drive, Mechanicsburg, PA
17055.

3. Plaintiff is the owner of 236 Brick Church Road, Newville, PA 17241 (hereinafter “Brick
Church Road property”).

4. On or about April 29, 2019 Plaintiff and Defendant entered into an agreement for
Defendant to remove debris from four rooms and one bathroom inside of the Brick
Church Road property, which was caused by water damage. A copy of the agreement is

attached as Exhibit A.
£0.00, The filer certifies that this filing complies with the

provisions of the Public Access Policy of the Unified Judicial System of Pennsyivania: Case Records of the Appellate and Trial Courts that require filing

Case# 2020-03437-2 Received at Cumberiand County Prothonotary on 04/14/2027 3:19 PM, Fee
confidential information and documents differently than non-confidential information and documents.

Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 3 of 23

Plaintiff had significant amounts of personal property throughout the home which was

not subject to water damage.

. A partial list of the property in the home is attached as Exhibit B.

The removal of personal property was not explicitly or implicitly contemplated by the

agreement.

Plaintiff and Defendant agreed that Plaintiff should be present at the time the work was

completed.

. Plaintiff planned to be present when the work was being completed.

. Defendant informed Plaintiff that work would begin the week of May 20, 2019.

. Defendant employed a sub-contractor, Royal Remodeling,

. On May 11, 2019, Royal Remodeling, at the direction of Defendant, removed and
destroyed the entire contents of Plaintiff's house.

. Defendant did not give notice to Plaintiff that the work would be performed at an earlier
date.

. Many items of significant personal and monetary value to Plaintiff were removed and
destroyed.

. In a series of text messages with Plaintiff, Ted Brennan, as agent for Defendant,

acknowledged that the contents had been removed by “mistake”. Copies of the text

messages are attached as Exhibit C.

. Ted Brennan acknowledged that Plaintiff should be compensated.
$0.00. The filer certifies that this filing complies with the

provisions of the Public Access Policy of the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing

confidential information and documents differently than non-confidential information and documents.

Case# 2020-03437-2 Received at Cumberland County Prothonotary on 04/14/2021 3:19 PM, Fee

Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 4 of 23

17. Ted Brennan also acknowledged that Plaintiff was not present when the work was

completed.

18. On May 18, 2020 Plaintiff filed a Writ of Summons in this matter.

COUNT I
BREACH OF CONTRACT

19, Paragraphs | through 18 are incorporated herein by reference as if set forth in full below,
20. Plaintiff and Defendant had a contract for the removal of debris from Plaintiff's property.
21. The contract did not include the removal of Plaintiff's personal property.

22. Further, the work was to be carried out on a specified date with Plaintiff present.

23. Defendant breached the express and implied obligations, conditions and terms of the
contract by directing the removal of all of Plaintiff's personal property from the house.

24. Defendant further breached the express and implied obligations, conditions and terms of
the contract by performing the work prior to the agreed upon date.

25. The estimated value of the contents removed and destroyed by Defendants was
$30,000.00.

26, Defendant is a “Contractor” under 73 P.S. §517 and is subject to the treble damages
provisions of the Unfair Trade Practices and Consumer Protection Law found at 73 P.S. §
201-1 et. seq.

27. Because of the actions of Defendant, Plaintiff has been forced to incur attorneys’ fees.
WHEREFORE, Plaintiff requests judgment in her favor in the amount of $90,000.00 plus

attorney’s fees and costs of this action, and any other relief as this Court deems just and

reasonable.
§0.00. The filer certifies that this filing complies with the

provisions of the Public Access Policy of the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing

confidential information and documents differently than non-confidential information and documents.

Case# 2020-03437-2 Received at Cumberiand Caunty Prothonotary on 04/14/2021 3:19 PM, Fee

Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 5 of 23

COUNT II
CONVERSION

28. Paragraphs | through 28 are incorporated herein by reference as if set forth in full below.
29. Plaintiff is the owner of all personal property formerly found at the Brick Church Road
property.
30, Defendants intentionally directed the removal and destruction of Plaintiff's personal
property from the Brick Church Road property.
31. Plaintiff has been deprived of the use of her personal property.
32. The estimated value of the contents removed and destroyed by Defendants was
$30,000.00.
33, Defendant is a “Contractor” under 73 P.S. §517 and is subject to the treble damages
provisions of the Unfair Trade Practices and Consumer Protection Law found at 73 P.S. §
201-1 et. seq,
34. Because of the action of Defendant, Plaintiff has been forced to incur attorneys’ fees.
WHEREFORE, Plaintiff requests judgment in her favor in the amount of $90,000.00 plus
attorney’s fees and costs of this action, and any other relief as this Court deems just and
reasonable,

( lhe

By: Katie J. Aeron No. 206018

Anna L. Knych, ID No. 316659
Counsel for Defendants

WALTERS & GALLOWAY, PLLC
54 E. Main Street

Mechanicsburg, PA 17055

(717) 697-4700
Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 6 of 23

Exhibit A

‘SJUSLUNIOP PUB UONBLWUOyU! /BRUaDYUVOD-UOU UeLY? Apualayp SJUSWNOGD PUB VOYBuLOyUt /BUaPYUOD
Buyy auynbas jeu) sunop jeuy pue ajeyeddy ey) jo spiooey eseg -Bjueatisuue, jo west peorpar paylup) aig jo Adio Sseaoy IGN el) Jo suorsiAqud
3u) YUM Ssaydivoa Suis Si) Jey) SOYTPOI 1O/Y BYUL ‘OO'OS = 294 ‘Wed ELE LZO%/P1/rO UO Alejououjale AWUNOD PuBLaquIND }8 paAjesady Z-JEPEO-0Z0T HOSED
Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 7 of 23

 

$0.00. The filer certifies that this filing complies with the

provisions of the Public Access Policy of the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing

Case# 2020-03437-2 Received af Cumberland County Prothonotary on 04/14/2027 3:19 PM, Fee
confidential information and documents differently than non-confidential information and documents.

Brennan Property Group

1204 Apple Drive od 0 er

Mechanicsburg, PA 17055

717-673-4205 gS | 30\ \7

Estimate wh yoo 07 &Y

Submitted on 4/29/2019
Estimate for Estimate #
Janice Hollister 123456

236 Brick Church Road 1
Newville, PA dest ook S14 l9

ol
Ml ork Wh wee

 

Description Qty Unit price Total price

Bemo and remove ail debris, walls, ceilings and 1 $3,700.00 $3,700.00

insulation from inside the property $0,00
$0.00
$0.00

Notes: Subtotal $3,700.00

$1000 due upfront, remaining balance due upon

completion $3,700.00

x

 
Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 8 of 23

Exhibit B

“SJUQLUNIDOp pub UONBuuOU /anuepYyuoo-uoOU UBL AfuaeyID S;TUSLUNIOp PUB UOT BUOY /enUapYyUoD
BSuyy syinbeu jeiy synod jus puB aeyeddy ey} Jo spioIeY eSB) :BjUBAASUUa, JO WASAG jefipnp pautup aly jo AayOo sseaay INQNe aly zo Suo!siAaud
au] YUM Seydioa Bury sin JBYy SUS 19/4 BU ‘OO'OS = 234 ‘Wel GLE LZOZ/P LAO UO AlajoUuOWOY AUNOD PUBLSGUING 18 PSAISISY Z-2EPEO-ZOZ HOSED
Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 9 of 23

Partial List of Contents of 236 Brick Church

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$0.00. The filer certifies that this filing complies with the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rd.

ltem Value
KITCHEN

solid oak double pedestal table 3 leaves metal $2,300.00
gears claw feet

6 wheat back solid oak chairs $750.00
mid century free standing cabinet stainless steel $350.00
top breadbox solid maple

solid maple china cabinet $50.00
electric range $850.00
new kerosene heater $150.00
mid century fire king set of 4 square coffee cups $25,00
vintage milk glass dairy mug advertising farm $12.00
show

rooster lamp large 3-way $70.00
black iron horse sculpture $10.00
Jim beam bottle western bronco horse $25.00
partial dish set octagonal Johnson bros vintage $50.00
blue & gold

2 cookie sheets 510.00
coffee maker single serve 579.00
teapot 525.00
microwave $89.00
silverware $79.00
mixing bowls $30.00
misc. cups and glasses $25.00
tins for tea, sugar, coffee $10.00
large container Tupperware container of cleaning $70.00
supplies

rubber gloves, masks, paper towels, etc.

spray bottle with electric sprayer natures miracle $39.00
broom, dustpan, mops $20.00
plastic container of food, canned and boxed $110.00
command performance pots 2 new $120.00
fry pan $20.00
2qt pot stainless 530.00
set of 3 stainless stock pots $75.00

 

 

provisions of the Public Access Policy of the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing

Case# 2020-03437-2 Received at Cumberland County Prothonotary on 04/14/2021 3:19 PM, Fee
confidential information and documents differently than non-confidential information and documents.

 
Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 10 of 23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$0.00. The filer certifies that this filing complies with the

 

 

 

 

 

 

 

 

 

 

 

 

vintage metal box erector set 550.00
vintage 50's round top lunch pail $25.00
various hand tools on table hammer, screwdrivers, $40.00
pliers, etc.

mag flash light $26.00
dish towels, pot holders, washcloths $35.00
mix master NOT hand held regular standing one §120,00
kitchen size fire extinguisher 529,00
chicken bow! with keys & locks 540.00
new security camera in box $80.00
contents of all drawers including paperwork for $40.00
tractor, other equipment

measuring cups,spoons,wisks, spatula, etc. $20.00

pens, scissors, matches,clips,note paper $20.00
knife set in wood block $80.00
total kitchen $6,078.00
MUDROOM

antique Hoosier cabinet with original tin flour $1,200.00
container, sugar jars

and paperwork

flares & other misc. item scissors, etc. $20.00
small tools $30.00
toaster oven §80.00
dayglo paint and other paint $60.00
washed and folded clothes, blankets, sheets, $310.00
curtains, towels in plastic laundry baskets

all laundry supplies detergent, fabric softener, $40.00
Clorox

8 large panels washed lined curtains mid century $200.00
Asian design

shelve above washer had ceramic elephant $12.00
large Tupperware container hinged lid $26.00
container of new ceiling fixtures, other lamps | just $120,00
brought up

American Limoges plates & cups 4 + misc. on 560.00
shelves in Hoosier

Paul revere copper cooking pans with lids 3 1.5 qt $150.00
2qt 3qt
Total mudroom $2,308.00

 

 

 

provisions of the Public Access Policy of the Unified Judicial System of Pennsylvania: Case Records of tha Appellate and Trial Courts that require filing

Case# 2020-03437-2 Received at Cumberland County Prothonotary on 04/14/2027 3:19 PM, Fee
confidential information and documents differently than non-confidential information and documents.

 
Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 11 of 23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$0.00. The filer certifies that this filing complies with the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BEDROOM #3 back bedroom no damage

12 double rolls (56sq ft) pre-pasted vinyl wallpaper $600.00
paisley pattern

sewing/serger machine in box like new $75.00
metal container with embroidery floss other $90.00
sewing supplies

8000 btu in window air conditioner used a few §329,00
times

oil filled electric heater $79.00
antique dresser $350.00
antique vanity with mirror $800.00
osculating fan $40.00
ceramic pink lamp $35.00
ceramic lamp with fruit design $35.00
bible stand holder $25.00
co2 45 look pellet gun in drawer of bureau §100.00
horse western saddle blanket new $80.00
English winter riding blanket $65.00
saddle rack metal $50.00
antique platform rocker recovered 1800,s5 $550.00
mid-century western wood toy chest solid pine $125.00
box of emphrema $55.00
Mexican blue blanket $25.00
applique quilt king size washed in plastic $125.00
antique wood box with metal straps $75.00
mid-century blue glass large centerpiece $75.00
pink mid-century bow! 515.00
white swan figure 515.00
box of electronic speakers, cords etc. 580.00
solis rock maple wall shelve 50's $125.00
box of Priscilla pattern Knowles china $50.00
box of knickknacks $45.00
blank art canvas 3 and some art supplies $48.00
total bedroom#3 $4,161.00
DINING ROOM
antique rolltop desk disassembled 1800's solid $1,400.00
walnut covered with rubber backed curtains
mid century solid white oak server 5400.00

 

 

 

 

provisions of the Public Accass Policy of the Unified Judicial System of Pennsylvania: Case Records of the Appaliate and Trial Courts that require filing

Casett 2020-03437-2 Received al Cumberland County Prothonotary on 04/14/2027 3:19 PM, Fee
confidential information and documents differently than non-confidential information and documents.
Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 12 of 23

 

 

 

 

 

 

 

 

 

Seth Thomas electric clock $15.00
telephone with answering machine $75.00
liquor cabinet veneered 5125.00
liquor $80.00
antique Lincoln rocker $250.00
chataqua desk contents

japan phoenix china, original mirror, misc. $150.00
ceramics

full set of blue willow royal china with teapot, $700.00
serving dishes

Salt & pepper, butter dish etc., Johnson Bros. $1,000.00

friendly village china full serivce with all extra, also
milk glass serving pieces, candle sticks, vases,
serving pieces, coffee pot & tea 2 of most, butter
S&P

 

vintage anchor hocking boopie glasses footed 3
sizes 10 each size

 

 

 

 

$0.00, The filer certifies that this filing complies with the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

boopie glasses red wine/juice $55.00
boopie glasses white wine/water/ice tea $55.00
boopie glasses champagne/dessert/sherbet $55.00
antique blue willow misc. some flow blue England, $250.00
Japan & USA

small toolbox of electric supplies & tools wire $25.00
cutter, caps, etc.

end post of staircase railing solid oak (railing still $200.00
there)

larger fire extinguisher with hose 580.00
blue rubber lined insulated drapes blue $125.00
curtain rods $45.00
Total dining room $5,085.00
LIVING ROOM

Hitchcock rocker Ethan Allen $300.00
Bronze floor lamp $250.00
end table with drawer $75.00
2 ceramic lamps $85.00
sofa mid century modern

solid rock maple dresser 3 drawer $800.00
clothes in dresser $125.00

 

provisions of the Public Access Policy of the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing

Case# 2020-03437-2 Received at Cumberland County Prothonotary on 04/14/2021 3:19 PM, Fee
confidential information and documents differently than non-confidential information and documents.
Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 13 of 23

 

 

 

 

 

 

 

 

 

 

 

 

 

huges net satellite box this was purchased not on $350.00
loan
Content of build in bookcase NO MOLD
cd's approx 10 $20.00
Chuck missler tapes bible tapes in cases $150.00
PVD's $50.00
family pictures $10.00
horse books, vmd, pony club $175.00
antique history books $200.00
novels approx. 12 $36.00
some knickknacks 530.00
quilt Lincoln log brown my great grandmother 5150.00
made 1920's
4 pictures $100.00
Total living room $2,906.00

 

 

BEDROOM #1 first room on right

 

antique bureau with unique dovetail $350.00

 

contents included leather gloves and matchbox $70.00
with $20 bill, clothes

 

2 covered plastic container of old and antique
books some history

 

$0.00. The filer certifies that this filing complies with the

 

 

 

 

approx. 20 books per container $400.00
upright cedar chest with shelves and bun feet $375.00

approx 25 yards of different New material $250.00
including upholstery

sweater and jeans $25.00
plastic bed frame for alr bed $100.00

 

3 drawer night stand with leather bible and family 5125.00
picture ceramic lamp

 

 

 

 

electric alarm clock $10.00
lamp stand with metal modern green touch lamp 580.00
antique wood chair with cane seat

total bedroom #1 $1,785.00

 

 

MASTER BEDROOM #2 on the right of stairs

 

rock maple bedroom set vanity with seat & mirror $1,500.00
drawers empty

 

RM bed

 

 

 

 

RM bureau drawers empty $700.00

 

provisions of tha Public Accass Policy of the Unified Judicial System of Pennsylvania: Case Records of the Appeliate and Trial Courts that require filing

Case#t 2020-02437-2 Received at Cumberland County Prothonotary on 04/14/2021 3:19 PM, Fee
confidential information and documents differently than non-confidential information and documents.
Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 14 of 23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40.00, The filer certifies that this filing complies with the

1 drawer night stand $35.00
battery clock $10.00
container of show English bridles, new western $500.00
show halter/bridle
very good condition with reins - halter/bridle

new

handmade door to attic from when the house was

built early 1800's

also antique box lock black iran glass knob $125.00

double blade window fan $40,00
total master bedroom $2,910.00
ATTIC walk up from master bedroom

3 containers with lids

#1 pink/red currier & ives royal china complete set $550.00
with teapot

#2 container of Christmas items lights, Santa 575.00
#3 container of colored glass vases, oil lamps, $90.00
handblown shapes
total attic $715.00
GRAND TOTAL $25,948,00

 

 

provisions of tha Public Access Policy of tha Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing

Case# 2020-03437-2 Received at Cumberland County Prothonotary on 04/14/2027 3:19 PM, Fee
confidential information and documents differently than non-confidential information and documents.

 
Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 15 of 23

Exhibit C

“SJUSLUNDOD PUB UONBLUOJU! /BUePYUOI-UOU UBYT APUaTAYID SJUSLUNIOP PUB VONBULOJLY jaALAapyUoa
Bui asynbeu jeyy sunog jeu pue eyeyeddy ay} jo Spiosey ese /ejuerAsuUag jo Wwe}sAg jeIpnp paylup Ay) JO Add SSBI9y IGhef et} JO Suaisjacud
ay} YM SeyduoD Buly siq] JOY} SAYILIGD Ja{Y BULL “OO'OS = 887 ‘Wo GLE LZO2/F LAO UO LiejouoYjald AjunoD puBLEquIND Je paalasay Z-LErEODZ07 #eSeD
provisions of the Public Access Policy of the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing

Case# 2020-03437-2 Received at Cumberland County Prothonotary on 04/14/2027 3:19 PM, Fee = $0.00, The filer certifies that this filing complies with the
confidential information and documents differently fhan non-confidential information and documents.

Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 16 of 23

joan, Thanks Janice

Janice, sorry i was at my
sons lacrosse game. |
actually talked to the demo
company and there was some

miscommunication i told them
to go look at the house to

the carpets had literal
mushrooms growing on them!
| am waiting for them to let me
know when they will finish.

LO PM
get numbers and they did

the trashout of carpets and

everything in the house except

the ceilings and walls i believe.

They said all the furniture was

moldy and te PM
provisions of the Public Accass Policy of the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing

Case# 2020-03437-2 Received at Cumberiand County Prottionotary on 04/14/2027 3:19 PM, Fee = $0.00. The filer certifies that this filing complies with the
confidential information and documents differently than non-confidential information and documents.

Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 17 of 23

Let me know what you are
thinking

| have not been back to the
house since before they
cleaned it out. The crew
that i used was the one

that was in Europe. The
miscommunication was that

the -
(ote PM

crew wanted to look at the
house and see what manpower
they would use and they did but
started before they even told
me they were starting. They

told me after 1-15 PM

house was cleaned out. They
do have insurance and so do

t Wort Paararidd rathar nave ait Af

me ET OE ng ee
Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 18 of 23

crew wanted to look at the
house and see what manpower
they would use and they did but
started before they even told
me they were starting. They
told me after

house was cleaned out. They
do have insurance and so do

| but i would rather pay out of
pocket than have my insurance

rates hiked. Whatis yourrough ,......,
estimate? —

12.19 PM

 

Case# 2020-03437-2 Received at Cumberland County Prothonotary on 04/14/2027 3:19 PM, Fee = 50.00. The filer certifies that this filing complies with the
provisians of the Public Access Policy of the Unified Judicial System of Pannsylvania: Case Records of the Appellate and Trial Courts that require filing

confidential information and documents differently than non-confidential information and documents.

 

—~ Jin 4, 2019 —-- =

Ted

Thank you for returning my
call so promptly. | hope we
can continue to work out a fair

om o I. ot ow Rea tow Lo LU ek tL

ee eo
&

EUS ety i
eived at Cumbertand County Prothonotary on 04/14/2021 3:19 PM, Fee = $0.00. The filer certifies that this filing complies with the

provisions of the Public Access Policy af the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing

confidential information and documents differently than non-confidential information and documents.

Case# 2020-03437-2 Rec

 

om

ft

Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 19 of 23
ene May 192079

& Janice and Trish. | sincerely
apologize for the contractors

(717) 673 -

4205 Starting the demo of the
house before you had a
chance to see it. There was a
miscommunication between
myself and the contractors.
They asked for the address and
combo to see the house,which
| gave them and while they
went up to see the house,
unbeknownst to me they began
to the do demo and removal.
| did not know that they had
started as i did not give
them the go ahead to start. |
apologize for the removal of

vour dishes. | would like to
Case# 2020-03437-2 Received at Cumberland County Prothonotary on 04/14/2021 3:19 PM, Fee = $0.00. The filer certifies that this filing complies with the

provisions of the Public Access Policy of the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing

confidential information and documents differently than non-confidential information and documents.

EE Ie on

Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 20 of 23

tmMem te QO anedagQ to Stal. |
apologize for the removal of
your dishes. | would like to
give you a $500 dollar discount
on the price of the demo. It
was not my intention to start
before you had a chance to see
the property this week and i did
not know that my contractors
would have started before
consulting me and giving

them the go ahead. Again |
apologize for this

Ted

At this point | cant agree

to anything. | still need to
Know the extent of what was
removed from the house. What

An. fh owe eR eR FL Ww
Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 21 of 23

O38 Ph

 

 

ee Jun 24, 2019 --

When do you anticipate the list
being complete? | would like
to include your list in the offer
that i will write for you so that

we are all clear in exactly aol

what items the payment will be

for 120 PM

So the offer you made of 5k is
off the table?

26 PM

Recards of the Appellate and Trial Courts that require filing

nia: Case

No that it is not. | am offering
$5k but when i write up the
offer i would like us to be on
the same page as far as what

items the S5k covers eevah

 

———--————— Jul 8, 2019

 

Case# 2020-03437-2 Received at Cumberland County Prothonotary on 04/14/2021 3:19 PM, Fee = $0.00. The filer certifies that this filing complies with the
of the Public Access Policy of the Unified Judicial Systam of Pennsyiva

confidential information and documents differently than non-confidential information and documents.

provisions

Py

wan
we

«
ee

LE SM ETN Ee 2h eomon t
$0.00. The filer certifies that this filing complies with the

provisions of the Public Access Policy of the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing

confidential information and documents differently than non-confidential information and documents.

Case# 2020-03437-2 Received at Cumbeniand County Prothonotary on 04/14/2021 3:19 PM, Fee

Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 22 of 23

VERIFICATION

I, Janice Hollister, hereby verity that the facts set forth in this Complaint are true and
correct to the best of my knowledge, information and belief. I understand that false statements
herein are made subject to the penalties of 18 Pa.C.S § 4904, relating to unsworn falsification to

authorities.

Date: 4/ 7/9 oa, wise Ba | A.

Janice Hollister

(4
50.00. The filer certifies that this filing complies with the

provisions of the Public Access Policy of the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing

confidential information and documents differently than non-confidential information and documents.

Case# 2020-03437-2 Received at Cumberland County Prothonotary on 04/14/2021 3:19 PM, Fee

Case 1:21-cv-01082-SHR Document 1-1 Filed 06/18/21 Page 23 of 23

CERTIFICATE OF COMPLIANCE

I certify that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that
require filing confidential information and documents differently than non-confidential

information and documents.

\ . Os,
Submitted by: WOW Ce ATOUN SIE

) ,
Signature: [ AAA K.. lard
Anna L. Knych /

 

Name:

 

Attorney No. (if applicable); 316659

Rev. 12/2017
